THE THIRTEENTH COURT OF APPEALS

                                       13-19-00392-CV


                              Ryan Sanders and all Occupants
                                            v.
                                    Stephen W. Dean


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                           Trial Cause No. 2019CCV-60944-5


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants, Ryan Sanders and all Occupants, although they are exempt from payment

due to their inability to pay costs.

       We further order this decision certified below for observance.

November 26, 2019